         Case 1:19-mc-00145-TSC Document 247 Filed 09/15/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                              )
In the Matter of the                          )
Federal Bureau of Prisons’ Execution          )
Protocol Cases,                               )
                                              )
LEAD CASE: Roane et al. v. Barr               )       Case No. 19-mc-145 (TSC)
                                              )
                                              )
THIS DOCUMENT RELATES TO:                     )
                                              )
All Cases                                     )
                                              )

               DEFENDANTS’ NOTICE IN RESPONSE TO COURT ORDER

        Defendants respectfully respond to this Court’s Minute Order of September 14, 2020,

requiring Defendants to state whether they “are prepared to deviate from the procedures of the

2019 Execution Protocol to accommodate [the following] statutes”: “S.C. Code Section 24-3-

530(A); VA Code Ann. Section 53.1-234; Mo. Rev. Stat. Section 546.720.1; Ga. Code Section 17-

10-41; Ark. Code Sections 5-4-617(d), (f); and Tex. Code of Crim. Proc. Art. 43.14(a),” which

Plaintiffs “contended conflict with the Bureau of Prisons’ 2019 Execution Protocol.” The Court

further instructed that “[i]f Defendants have not determined whether they will comply with a given
statute, they shall so indicate.”

        As a threshold matter, there does not appear to be any live claim that presents the questions

posed by this Court’s Minute Order. To the extent the Court’s Minute Order relates to Plaintiffs’

claim under Count V of the Amended Complaint that the BOP Protocol purportedly violates the

Federal Death Penalty Act (“FDPA”), see Am. Compl. ¶¶ 144-49, the D.C. Circuit has already

directed that judgment be entered for Defendants on this claim and issued its mandate to this Court,

In re Federal Bureau of Prisons’ Execution Protocol Cases, 955 F.3d 106, 108 (D.C. Cir. 2020)

(per curiam); see also ECF No. 156 (mandate). This Court is bound by that mandate.



                                                  1
         Case 1:19-mc-00145-TSC Document 247 Filed 09/15/20 Page 2 of 6




        Moreover, the question whether the government must comply with a particular provision

of a state statute only arises if the FDPA requires compliance with that provision. As the

government recently explained in its opposition to Plaintiff William LeCroy’s motion for a

preliminary injunction, the FDPA as interpreted by the D.C. Circuit requires Defendants to comply

with only those state statutory provisions governing the procedures for effectuating death. See

Defs.’ Consolidated Opp’n to LeCroy’s Mot. for A PI & An Expedited Hearing at 16–17, ECF

No. 242 (citing Peterson v. Barr, 965 F.3d 549, 554 (7th Cir. 2020), United States v. Mitchell, No.

20-9909, 2020 WL 4815961 (9th Cir. Aug. 19, 2020) (per curiam), and Execution Protocol Cases,

955 F.3d at 151 (Tatel, J., dissenting)). It is questionable at best that the cited provision of Georgia

law requiring the presence of two physicians is such a procedure, but the government has

nevertheless explained that it plans to comply with that provision. See ECF No. 242 at 17. The

cited provision of Texas law concerning the time of execution does not involve procedures for

effectuating death and therefore need not be followed by the federal government under the FDPA.

But the government will consider, and may choose to accommodate, the request of any Plaintiff

sentenced by a federal court in Texas who wishes to have an execution scheduled for after 6 p.m.

        As for the cited provisions of Arkansas and Missouri law, the government is not aware of

any conflict between those provisions and the federal protocol. Accordingly, the government

intends to comply with those provisions, wholly apart from whether they are binding under the

D.C. Circuit’s decision in Execution Protocol Cases.

        Finally, the cited provisions of South Carolina and Virginia law specify the method of

execution and therefore must be followed by the federal government under the FDPA. Defendants

accordingly represent that they intend to comply with those portions of the South Carolina and

Virginia statutes for any federal conviction in those states subject to the FDPA.

        The government expands on these responses below:

        1.      To the extent the Court’s Minute Order relates to Plaintiffs’ claim under Count V

of the Amended Complaint that the BOP Protocol purportedly violates the FDPA, see Am. Compl.

¶¶ 144-49, the D.C. Circuit has already directed that judgment be entered for Defendants on this

                                                   2
         Case 1:19-mc-00145-TSC Document 247 Filed 09/15/20 Page 3 of 6




claim and issued its mandate to this Court. Execution Protocol Cases, 955 F.3d at 108 (per

curiam); see also ECF No. 156 (mandate). The Court is bound by that mandate. See Indep.

Petroleum Ass’n of Am. v. Babbitt, 235 F.3d 588, 596-97 (D.C. Cir. 2001) (“Under the mandate

rule,” a “more powerful version of the law-of-the-case doctrine,” ‘“an inferior court has no power

or authority to deviate from the mandate issued by an appellate court.’”) (citation omitted).

Accordingly, this Court must enter judgment for Defendants as to Count V. And that is especially

clear as to those Plaintiffs who were sentenced in Arkansas, Missouri, and Texas, the laws of which

states were specifically examined by the D.C. Circuit when it held that “judgment for the

government must be entered on [the FDPA] claim.” Execution Protocol Cases, 955 F.3d at 108

(per curiam). 1
        2.        Tex. Code of Crim. Proc. Art. 43.14(a) states that “[w]henever the sentence of death

is pronounced against a convict, the sentence shall be executed at any time after the hour of 6 p.m.

on the day set for the execution, by intravenous injection of a substance or substances in a lethal

quantity sufficient to cause death and until such convict is dead . . . .” The FDPA does not require

Defendants to comply with this provision’s timing requirement because that requirement is not a

“death-effectuating” provision. Cf. ECF No. 242 at 16–17. In any event, the timing requirement

presents no conflict with the Protocol because the Protocol does not specify the time when the

execution must be implemented on the scheduled execution date. As a matter of administrative


1
  Plaintiffs have not cross moved for summary judgment on their FDPA claim. To the extent the
Court of Appeals has not already mooted the claim by directing entry of judgment in
Defendants’ favor, there certainly is no warrant to enter an injunction against Defendants since
Plaintiffs have neither asked for relief on that ground nor, at a minimum, “suppl[ied] a sufficient
basis for finding that [they] will be irreparably harmed by the government’s [future] violation of
the [FDPA],” Order, ECF No. 226 at 2, among other prerequisites for issuance of a permanent
injunction. See eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006). As this Court
recognized recently, to show irreparable injury, Plaintiffs must meet a “very high bar,” Order,
ECF No. 226 at 2 (citation omitted), because “[t]he injury must be “both certain and great” and
“of such imminence that there is a clear and present need for equitable relief to prevent
irreparable harm,” id. (quoting Wisconsin Gas Co. v. F.E.R.C., 758 F.2d 669, 674 (D.C. Cir.
1985). In the absence of such a showing in the record, any permanent injunction on this basis
would be improper.

                                                   3
         Case 1:19-mc-00145-TSC Document 247 Filed 09/15/20 Page 4 of 6




grace, BOP will consider, and may choose to accommodate, the request of any Plaintiff sentenced

by a federal court in Texas who wishes to have an execution scheduled for after 6 p.m.

       3.      As for the provisions of Arkansas and Missouri law identified by this Court,

Defendants do not believe that there are any conflicts with the Protocol. The government

accordingly intends to comply with those provisions wholly apart from the D.C. Circuit’s decision

in Execution Protocol Cases.

       Arkansas: Ark. Code § 5-4-617(d) states that the drug used to carry out the lethal injection

“shall be (1) [a]pproved by the United States Food and Drug Administration and made by a

manufacturer approved by the United States Food and Drug Administration; (2) [o]btained from a

facility registered with the United States Food and Drug Administration; or (3) [o]btained from a

compounding pharmacy that has been accredited by a national organization that accredits

compounding pharmacies.” (emphasis added). As noted in Defendants’ motion for summary

judgment, the pharmacy that produces the compounded injectable pentobarbital solution for

federal executions is registered with the FDA pursuant to Section 503B of the FDCA, 21 U.S.C.

§ 353b. AR 1084; Decl. of Raul Campos, ¶ 3 (Nov. 12, 2019), ECF No. 36–1. Accordingly, there

is no conflict here and the government has complied (and will comply) with this provision.
       In addition, Ark. Code § 5-4-617(f) states that “[c]atheters, sterile intravenous solution,

and other equipment used for the intravenous injection of the drug or drugs set forth in subsection

(c) of this section shall be sterilized and prepared in a manner that is safe and commonly performed

in connection with the intravenous administration of drugs of that type.” Although the Protocol

does not explicitly set forth these common-sense details, there is no conflict with that state statutory

requirement, which BOP will comply with under the Protocol, as has been its practice.

       Missouri: Mo. Rev. Stat. § 546.720.1 states in pertinent part that “[t]he manner of

inflicting the punishment of death shall be by the administration of lethal gas or by means of the

administration of lethal injection.” (emphasis added). There is no conflict between this statute and

the Protocol, which allows for the administration of lethal injection. That is especially clear

because Missouri’s practice under that statute, while irrelevant even under Judge Rao’s controlling

                                                   4
        Case 1:19-mc-00145-TSC Document 247 Filed 09/15/20 Page 5 of 6




decision in Execution Protocol Cases, is to use lethal injection. See Bucklew v. Precythe, 883 F.3d

1087, 1094 (8th Cir. 2018), aff’d, 139 S. Ct. 1112 (2019) (“Missouri has not used [lethal gas] since

1965 and does not currently have a protocol in place for execution by lethal gas.”).

       4.      Finally, the South Carolina and Virginia statutes identified by the Court provide

that condemned inmates may choose between lethal injection and electrocution, and if they do not

do so before a certain number of days prior to the scheduled execution, the manner of execution

shall be lethal injection. See S.C. Code § 24-3-530(A) and Va. Code Ann. § 53.1-234. As those

provisions are incorporated by the FDPA even on the government’s interpretation of the statute,

the government will not execute any plaintiff whose sentence was issued in federal court in

Virginia or South Carolina and is subject to the FDPA (see 18 U.S.C. §§ 3591, 3596) without

complying with those provisions of S.C. Code § 24-3-530(A) or Va. Code Ann. § 53.1-234. 2




2
  The relevant federal regulation currently does not authorize execution by electrocution unless
required by a court order. See 28 C.F.R. § 26.3(a)(4). But as the government indicated in its
Notice of Proposed Rulemaking on the Manner of Federal Execution, the government has
proposed to amend the regulation so that federal executions may be carried out by lethal
injection or by any other manner prescribed by the law of the State in which the sentence was
imposed or which has been designated by a court in accordance with 18 U.S.C. § 3596(a). See
85 Fed. Reg. 47324 (Aug. 5, 2020). If that change becomes part of a final rule (or a court order
otherwise requires the use of electrocution for federal inmates sentenced in Virginia or South
Carolina who have selected that method), there will be no legal impediment to implementing an
inmate’s choice of electrocution.
                                                 5
        Case 1:19-mc-00145-TSC Document 247 Filed 09/15/20 Page 6 of 6




Dated: September 15, 2020


Respectfully submitted,

 MICHAEL R. SHERWIN                        SCOTT G. STEWART
 Acting United States Attorney             Deputy Assistant Attorney General
 DANIEL F. VAN HORN                        PAUL R. PERKINS
 Civil Chief, U.S. Attorney’s Office       Special Counsel
 ALAN BURCH (D.C. Bar 470655)               /s/Jean Lin
 Assistant United States Attorney          JEAN LIN (NY Bar 4074530)
 U.S. Attorney’s Office                    Special Litigation Counsel
 for the District of Columbia              JONATHAN KOSSAK (D.C. Bar 991478)
 Washington, D.C. 20530                    CRISTEN C. HANDLEY (MO Bar 69114)
 202-252-2550                              BRADLEY P. HUMPHREYS (D.C. Bar
 alan.burch@usdoj.gov                      988057)
                                           Trial Attorneys
                                           Federal Programs Branch
                                           Civil Division, Department of Justice
                                           1100 L Street, N.W.
                                           Washington, D.C. 20005
                                           (202) 514-3716
                                           Jean.lin@usdoj.gov
                                           Jonathan.kossak@usdoj.gov
                                           Cristen.handley@usdoj.gov
                                           Bradley.humphreys@usdoj.gov


                                           Attorneys for Defendants




                                       6
   Case 1:19-mc-00145-TSC Document 247-1 Filed 09/15/20 Page 1 of 6




                            CERTIFICATE OF SERVICE

       I hereby certify that on September 15, 2020, I caused a true and correct copy of

foregoing to be served on all following counsel of record via the Court’s CM/ECF system.
Joshua C. Toll (D.C. Bar No. 463073)
King & Spalding LLP
1700 Pennsylvania Avenue, N.W.
Washington, DC 20006
(202) 737-8616
jtoll@kslaw.com

Margaret O’Donnell
P.O. Box 4815
Frankfort, KY 40604
(502) 320-1837
mod@dcr.net
Counsel for Plaintiff Anthony Battle


Ginger D. Anders (D.C. Bar No. 494471)
Jonathan S. Meltzer (D.C. Bar No. 888166546)
Brendan Gants (D.C. Bar No. 1031419)
Munger, Tolles & Olson LLP
1155 F Street N.W., Seventh Floor
Washington, D.C. 20004-1357
(202) 220-1100
ginger.anders@mto.com
Counsel for Plaintiff Brandon Bernard


Alex Kursman, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
(215) 928-0520
alex_kursman@fd.org

Counsel for Plaintiff Alfred Bourgeois


Joseph Luby, Assistant Federal Defender
Federal Community Defender Office, E.D. Pa.
 601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
   Case 1:19-mc-00145-TSC Document 247-1 Filed 09/15/20 Page 2 of 6




Telephone - 215-928-0520
Email – joseph_luby@fd.org
Counsel for Plaintiff Chadrick Fulks


Amy Lentz (DC Bar No. 990095)
Steptoe & Johnson, LLP
1300 Connecticut Avenue NW
Washington, DC 20036
202.429.1320
alentz@stepoe.com
Counsel for Plaintiff Orlando Hall


Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
(215) 928-0520
shawn_nolan@fd.org

Counsel for Plaintiff Dustin Higgs

Scott W. Braden (Ark. Bar Number 2007123)
Assistant Federal Defender
Arkansas Federal Defender Office
Ark Bar Number 2007123
1401 West Capitol, Suite 490
Little Rock, Arkansas 72201
(501) 324-6114
Scott_Braden@fd.org
Jennifer Ying (DE #5550)
Andrew Moshos (DE #6685)
Morris, Nichols, Arsht & Tunnell LLP
1201 N. Market St.
P.O. Box 1347
Wilmington, Delaware 19801
(302) 658-9300
jying@mnat.com
amoshos@mnat.com

Counsel for Plaintiff Norris G. Holder, Jr.


Jon Jeffress
KaiserDillon PLLC
   Case 1:19-mc-00145-TSC Document 247-1 Filed 09/15/20 Page 3 of 6




1099 14th Street NW
8th Floor West
Washington, DC 20005
(202) 640-2850
jjeffress@kaiserdillon.com

Timothy Kane, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
215-928-0520
timothy_kane@fd.org
shawn_nolan@fd.org

Counsel for Plaintiff Dustin Lee Honken


Donald P. Salzman (D.C. Bar No. 479775)
Charles F. Walker (D.C. Bar No. 427025)
Steven M. Albertson (D.C. Bar No. 496249)
Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, N.W.
Washington, D.C. 20005
(202) 371-7983
donald.salzman@skadden.com

Counsel for Plaintiff Corey Johnson
Gregory S. Smith
913 East Capital Street, SE
Washington, D.C. 20003
(202) 460-3381
(877) 809-9113 (fax)
gregsmithlaw@verizon.net
Counsel for Plaintiff William Emmet LeCroy
David S. Victorson
Hogan Lovells US LLP
Columbia Square
555 13th Street NW
Washington, DC 20004
(202) 637-5600
(202) 637-5910 (fax)
david.victorson@hoganlovells.com
   Case 1:19-mc-00145-TSC Document 247-1 Filed 09/15/20 Page 4 of 6




Pieter Van Tol (admitted pro hac vice)
Hogan Lovells US LLP
390 Madison Avenue
New York, NY 10017
(212) 918-3000
(212) 918-3100 (fax)
pieter.vantol@hoganlovells.com
Counsel for Plaintiff Daniel Lewis Lee
Dale A. Baich (pro hac vice)
Jennifer M. Moreno
Federal Public Defender
District of Arizona
850 West Adams Street, Suite 201
Phoenix, Arizona 85007
602-382-2816
602-889-3960 (fax)
dale_baich@fd.org
jennifer_moreno@fd.org
Counsel for Plaintiff Keith Nelson


Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
(215) 928-0520
timothy_kane@fd.org
shawn_nolan@fd.org
Gary E. Proctor
Law Offices of Gary E. Proctor, LLC
8 East Mulberry Street
Baltimore, MD 21202
(410) 444-1500
(443) 836-9162 (fax)
garyeproctor@gmail.com
Counsel for Plaintiff Jeffrey Paul

Alan E. Schoenfeld (admitted pro hac vice)
Ryan M. Chabot (admitted pro hac vice)
Wilmer Cutler Pickering Hale and Dorr LLP
7 World Trade Center
250 Greenwich Street
New York, New York 10007
(212) 230-8880
   Case 1:19-mc-00145-TSC Document 247-1 Filed 09/15/20 Page 5 of 6




Alan.Schoenfeld@WilmerHale.com
Ryan.Chabot@WilmerHale.com

Andres C. Salinas (DC Bar No. 156118)
Wilmer Cutler Pickering Hale and Dorr LLP
1875 Pennsylvania Avenue NW
Washington, DC 20006
(202) 663-6289
Andres.Salinas@WilmerHale.com

Counsel for Wesley I. Purkey
Paul F. Enzinna (D.C. Bar No. 421819)
Ellerman Enzinna PLLC
1050 30th Street, NW
Washington, DC 20007
(202)753-5553
penzinna@ellermanenzinna.com
Counsel for Plaintiff James H. Roane, Jr.


Amy Karlin, Interim Federal Public Defender
Celeste Bacchi
Jonathan C. Aminoff
Deputy Federal Public Defenders
321 E. Second Street
Los Angeles, CA 90012
(213) 894-2854
celeste_bacchi@fd.org
Counsel for Plaintiff Julius O. Robinson


Gerald W. King, Jr. (Ga. Bar No. 140981)
Jeffrey Lyn Ertel (Ga. Bar No. 249966)
Federal Defender Program, INC.
101 Marietta Street, Suite 1500
Atlanta, Georgia 30303
(404) 688-7530
(404) 688-0768 (fax)
Gerald_King@fd.org
Jeff_Ertel@fd.org

Brandon D. Almond
Troutman Sanders LLP
401 9th Street, NW
Suite 1000
   Case 1:19-mc-00145-TSC Document 247-1 Filed 09/15/20 Page 6 of 6




Washington, D.C. 20004
(202) 274-2864
(202) 274-2994
brandon.almond@troutmansanders.com
Counsel for Richard Tipton, III
Michael F. Williams
Kirkland & Ellis, LLP
1301 Pennsylvania Avenue, NW
Washington, D.C. 20004
(202) 389-5123
(202) 389-5200 (fax)
michael.williams@kirkland.com

Counsel for Christopher Andre Vialva

Evan Miller (DC Bar No. 219310)
Vinson & Elkins LLP
2200 Pennsylvania Avenue, NW
Suite 500 West
Washington, D.C. 20037
(202) 639-6605
(202) 478-1815 (fax)
emiller@velaw.com

Counsel for Bruce Webster


                             /s/Jean Lin
                            Attorney for Defendants
